Citation Nr: 0815969	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of right ankle sprains.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for lumbosacral degenerative disc disease with 
a scar, status post discectomy.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for lumbar radiculopathy of the right lower 
extremity.  

4.  Entitlement to an extension of a temporary total rating 
based on the need for convalescence following lumbar spine 
surgery, beyond November 30, 2004, under the provisions of 38 
C.F.R. § 4.30.


WITNESS AT HEARING

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1984 to 
January 1992 and from February 2003 to January 2004.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  

In February 2006, AMVETS representation was withdrawn.  

The Board notes that in addition to establishing service 
connection for lumbosacral degenerative disc disease with a 
scar and right L5-S1 radiculopathy, status post discectomy in 
the January 2005 rating decision, the agency of original 
jurisdiction (AOJ) also granted service connection for 
residuals of right ankle sprains and a 0 percent evaluation 
was assigned.  In a June 2005 rating decision, the AOJ 
increased the rating for the right ankle disability to 10 
percent, and a separate 10 percent evaluation was assigned 
for right lower extremity radiculopathy in association with 
the lumbar spine disability.  The Board notes that since the 
increase to 10 percent did not constitute a full grant of the 
benefits sought in regard to the right ankle, the evaluation 
of the right ankle disability remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  In addition, the 
appellant has maintained that the degree of impairment due to 
radiculopathy in the right lower extremity is more severe 
than reflected in the 10 percent rating assigned.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in April 2006.  A transcript of the 
hearing has been associated with the claims file.  He failed 
to appear for a scheduled travel Board hearing in May 2007.  
Good cause having not been shown for his failure to appear, 
the hearing request is considered withdrawn.  


FINDINGS OF FACT

1.  The evidence tends to establish actual limitation of 
motion with additional functional impairment resulting in 
marked limited motion of the right ankle.  

2.  The thoracolumbar spine is not limited to 30 degrees or 
less and the appellant's entire thoracolumbar spine is not 
ankylosed and there are no incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  

3.  Right lower extremity radiculopathy is no more than mild.

4.  The competent evidence of record establishes that the 
appellant did not require convalescence after November 30, 
2004 as a result of his July 2004 lumbar spine surgery.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residual 
disability of right ankle sprains have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for a lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5237, 5243 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for right lower extremity radiculopathy have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2007).

4.  A temporary total disability rating beyond November 30, 
2004 for post-surgical convalescence following lumbar spine 
surgery is not warranted.  38 C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

A letter dated in September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The September 2004 letter told the claimant 
to provide any relevant evidence in the claimant's 
possession.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's February 2005 notice of disagreement, the 
claimant took issue with the initial disability ratings 
assigned and is presumed to be seeking the maximum benefits 
available under the law.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a June 2005 statement of 
the case which contained, in pertinent part, the pertinent 
criteria for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or supplemental statement of the case supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
statement of the case or supplemental statement of the case.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, a statement of the case and a 
supplemental statement of the case have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities at 
issue since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Criteria & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

I.  Residuals of Right Ankle Sprains

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection in January 2005 for residuals of in-service right 
ankle sprains.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In June 
2005, a 10 percent evaluation was assigned for the entire 
period.  Accordingly, the issue is whether a rating in excess 
of 10 percent is warranted for a right ankle disability at 
any time during the appeal period.

The appellant's right ankle disability is currently rated as 
10 percent disabling under Diagnostic Code 5271.  The Board 
notes that the standard range of motion of the ankle is from 
20 degrees of dorsiflexion to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2007).  A 20 percent evaluation 
is warranted for marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2007).  A 10 percent evaluation 
is warranted for moderate limitation of motion.  Id.

Having reviewed the record, the Board finds that the evidence 
is in relative equipoise, and thus, finds that the right 
ankle symptoms more nearly approximate the criteria for a 20 
percent rating.  In that regard, the Board notes that there 
is both positive and negative evidence that has been weighed.  

A July 2004 report of magnetic resonance imaging (MRI) of the 
right ankle reflects numerous prior right ankle strains, and 
assessments in April 2004 included right ankle degenerative 
joint disease, right ankle joint metatarsalgia, and right 
lateral ankle instability.  Further, the evidence tends to 
establish that along with the actual limitation of motion, 
there is additional functional impairment.  In making this 
determination, the Board has considered the provisions of 
DeLuca v Brown, 8 Vet. App. 202 (1995) and 38 C.F.R.38 C.F.R. 
§ 4.59.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence of record.  
See Owens, Gabrielson v. Brown, 7 Vet. App. 36 (1994); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].  On VA examination in November 2004, 
while only a slight decrease in range of motion was noted, 
objective findings included dorsiflexion to 15 degrees and 
plantar flexion to 30 degrees, and on VA examination in July 
2006, right ankle dorsiflexion was 10 degrees.  The November 
2004 VA examination report notes that MRI of the right ankle 
showed prior strains of the anterior talofibular and 
calcaneofibular ligaments, as well as the syndesmotic 
ligaments.  Extensive hypertrophic changes of the distal 
fibula were noted to be probably post-traumatic, and 
tendinosis of several tendons was noted.  Mobility of 
physical activity was noted to be limited by pain.  In 
addition, while the July 2006 VA examiner noted no additional 
limitation in the range of motion on repetitive use due to 
such factors as weakness, instability, incoordination, or 
fatigue, the April 2005 examiner specifically stated that the 
instability in his right ankle required the use of an ankle 
brace, a cane, and shoe inserts, and that as a result, the 
appellant had to give up his job as a truck driver, and 
change vocations, in part, due to his ankle.  In addition, 
the July 2006 report of examination notes that he was unable 
to climb ladders and carry heavy weight at his job.  Thus, 
the Board finds that a 20 percent evaluation for the right 
ankle disability is supportable.  A 20 percent evaluation is 
the maximum schedular evaluation under Diagnostic Code 5271.  
The Board notes that the 20 percent disability evaluation 
assigned herein contemplates impairment in earning capacity, 
including loss of time from exacerbations.  38 C.F.R. § 4.1 
(2007).  

The Board notes that as there is no ankylosis of the ankle, 
malunion of the os calcis or astragalus, or astragalectomy, a 
higher rating is not warranted under any of the other 
Diagnostic Codes applicable to ankle disorders.  To the 
extent that the appellant has asserted that his right leg is 
shorter than the left due to ankle sprains, Transcript at 3 
(2006), the Board notes that there is no competent evidence 
to the effect that the one-inch leg length discrepancy noted 
on VA examination in April 2005 is related to the right ankle 
disability.  The Board notes that the appellant testified 
that he has had no surgery on the right ankle.  Id. at 1.  
Regardless, a rating in excess of 20 percent would not be 
warranted under Diagnostic Code 5275 for a one-inch 
shortening of the right lower extremity.  The Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
appellant or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board 
finds no other provision upon which to assign a rating in 
excess of 20 percent.

Resolving all doubt in favor of the appellant, a 20 percent 
evaluation for the right ankle disability is supportable.  
Consequently, the benefits sought on appeal are granted.


II.  Lumbar Spine

Lumbosacral or cervical strain is rated under Diagnostic Code 
5237.  Intervertebral disc syndrome is rated under Diagnostic 
Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1):  to the rating formula specifies that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124(a), Diagnostic Code 8520.

The Board notes that these matters stem from the appeal of 
the evaluations assigned at the time service connection was 
granted in a January 2005 rating decision.  A 30 percent 
evaluation was assigned for lumbosacral degenerative disc 
disease with a scar and right L5-S1 radiculopathy, status 
post discetomy, from January 16, 2004, and a temporary total 
evaluation for the disability was assigned from July 21, 2004 
under 38 C.F.R. § 4.30 and a 30 percent evaluation was 
assigned from December 1, 2004 under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5242.  While the AOJ did not 
determine that there had been improvement, such is not 
contemplated in association with an evaluation based on 38 
C.F.R. § 4.29.  See 3.105(e).  In a June 2005 rating 
decision, the AOJ assigned a separate10 percent evaluation 
for lumbar radiculopathy of the right lower extremity 
associated with lumbosacral degenerative disc disease with a 
scar, status post discectomy, for the entire period.  

In this case, in regard to the lumbosacral spine disability, 
a type of staged rating was assigned to reflect 
convalescence.  38 C.F.R. § 4.30.  The temporary total 
evaluation was assigned without regard to the other 
provisions of the rating schedule and such rating was 
followed by the appropriate schedular evaluation.  Other than 
the temporary total evaluation, however, the Board concludes 
that the disability has not significantly changed and that a 
uniform rating is warranted for the lumbar spine disability.  
See Fenderson v. Brown, 12 Vet. App. 119 (1999); see also, 
Hart v. Mansfield, 25 Vet. App. 505 (2007).  It is reasonable 
to conclude that the period of time during which the 100 
percent evaluation was assigned is not on appeal, although 
the facts during this period of time have been considered by 
the Board. 

The Board finds that a rating in excess of 30 percent is not 
warranted for the lumbar spine disability, and a rating in 
excess of 10 percent is not warranted for right lower 
extremity radiculopathy.  In this case, the evidence 
establishes limitation of motion of the back with additional 
functional loss due to such factors as pain, fatigue, and 
weakness.  The evidence also establishes, however, that 
forward flexion of the thoracolumbar spine is not 30 degrees 
or less and that the entire thoracolumbar spine is not 
ankylosed.  The evidence shows that the lumbar spine is not 
fixated in flexion or extension.

As noted, service connection for a lumbar spine disability 
has been established from January 2004.  The Board notes that 
the appellant underwent an L5-S1 discectomy in July 2004, and 
a temporary total evaluation was assigned for convalescence 
following the surgery.  

In regard to actual limitation of motion of the back, on VA 
examination in November 2004, forward flexion was to 45 
degrees.  Extension was to 20 degrees.  Right and left 
lateral flexion was to 20 degrees and right and left lateral 
rotation was to 20 degrees.  On VA examination in April 2005, 
forward flexion was to 55 degrees.  Lateral flexion was 25 
degrees, bilaterally, and lateral rotation was 20 degrees, 
bilaterally.  On VA examination in July 2006, flexion was 40 
degrees and extension was 10 degrees.  Right lateral flexion 
was 20 degrees, left lateral flexion was 30 degrees, and 
right lateral rotation was 30 degrees and left lateral 
rotation was 30 degrees.  Thus, while the evidence shows that 
there is limited motion of the thoracolumbar spine, the 
competent, objective evidence establishes that forward 
flexion of the thoracolumbar spine is not limited to 30 
degrees or less and is not ankylosed.  Accordingly, the 
criteria for a rating in excess of 30 percent for the lumbar 
spine disability have not been met.  As noted, the evidence 
reflects pain, fatigue, and weakness on motion and the Board 
finds that the currently assigned 30 percent disability 
rating for the lumbar spine disability adequately compensates 
the appellant for his pain and functional loss in this case.  
The Board notes that a February 2005 VA record notes a 
steady, even gait and a lifetime lifting limit of 50 pounds, 
the July 2006 VA examination report attributed limitations at 
work, such as not being able to climb ladders, to the right 
ankle disability, and an August 2006 treatment record shows 
forward flexion to 90 degrees, noting that he lifts a tool 
bag at work and does a lot of bending.  Consequently, a 
higher rating is not warranted based on the General Rating 
Formula.

With regard to the criteria for intervertebral disc syndrome, 
the examination reports do not show incapacitating episodes 
having a total duration of four to six weeks or more.  An 
April 2004 VA treatment record notes that he had not been 
instructed to be off of work and could stop muscle relaxants 
if causing interference with his employment.  The Board notes 
that while it was noted on VA examination in November 2004 
that that he had physical limitations secondary to back 
surgery, the appellant specifically denied any recent periods 
of incapacitation requiring bed rest prescribed by a 
physician or hospitalization.  In addition, while functional 
impairment with increased activity was noted to be alleviated 
by bed rest, there is no competent evidence of incapacitating 
periods in association with the back disability within the 
previous year.  As such, a rating in excess of 30 percent for 
the lumbar spine disability is not warranted under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.

The Board notes that the appellant is competent to report his 
symptoms.  The Board has accorded more probative value to the 
objective medical evidence as to the degree of impairment in 
this case.  The Board notes that the examiners reviewed the 
claims file and provided detailed reports along with 
rationales.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As 
noted, the competent evidence establishes limited motion of 
the spine with additional functional impairment.  The 
objective findings, however, do not meet the schedular 
criteria for a higher rating for the lumbar spine disability.  
The competent evidence establishes that forward flexion of 
the thoracolumbar spine is not 30 degrees or less and is not 
ankylosed.  

In regard to neurologic impairment, initially the Board notes 
that service connection has been established only for 
neurologic impairment of the right lower extremity.  To the 
extent that a February 2005 record reflects complaints of 
neck and right arm pain and numbness in the deltoid area at 
night, the Board notes that there is no competent evidence 
establishing that such is related to a service-connected 
disease or injury.  In addition, the Board notes that while 
the April 2005 VA examination report notes sharptouch 
sensation was decreased from the sock line down, bilaterally, 
the July 2006 VA examination report notes radiculopathy, 
bilaterally, and an August 2006 record reflects complaints of 
pain and burning down the left leg, neurologic impairment of 
the left lower extremity is inconsistent with clinical 
objective testing.  

A March 2004 VA treatment record reflects that the left lower 
extremity was normal.  Significantly, a private report of 
electromyography (EMG) in April 2005 notes normal peroneal 
nerve studies in the left lower extremity, and the impression 
was mild peripheral neuropathy, and no evidence of 
lumbosacral radiculopathy.  Findings on VA EMG in July 2006 
included normal bilateral sural sensory and peroneal motor 
responses, and abnormal spontaneous activity was noted in the 
right gastroc, not the left.  Thus, the Board finds that a 
separate evaluation in regard to radiculopathy in the left 
lower extremity is not warranted.  

As to the evaluation of the right lower extremity, the Board 
notes that the AOJ has assigned a 10 percent disability 
rating for radiculopathy of the right lower extremity under 
Diagnostic Code 8520, reflecting mild impairment.  The Board 
finds that a higher rating is not warranted.

The Board notes that in a March 2004 VA record, right leg 
tenderness was attributed to a muscle strain.  In addition, 
while it was noted in an April 2004 VA treatment record that 
there was decreased sensation to touch of the right S1 
dermatome and that he was severely tender to touch through 
the right piriformis, the examiner's impression in September 
2004 was chronic low back pain with right radicular pain, but 
neurological findings were mostly normal except for a mild 
decrease in sensation in the right lateral thigh area.  The 
Board notes that a September 2004 record notes muscle atrophy 
in the right calf measuring about 39 cm at the largest 
circumference versus 39.5 cm on the left, and sharp touch 
sensation was noted to be decreased from the sock line down 
on VA examination in April 2005.  Significantly, however, is 
the fact that EMG in April 2005 was noted to show mild 
peripheral neuropathy without evidence of lumbosacral 
radiculopathy.  Rather, peripheral neuropathy.  In addition, 
while the July 2006 EMG notes abnormal spontaneous activity 
in the right gastroc, the study was noted to be only 
minimally abnormal.  Consequently, the Board finds that the 
criteria for a higher rating for right lower extremity 
radiculopathy under Diagnostic Code 8520 have not been met.  
The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating for the right lower extremity 
radiculopathy.

In addition, the Board finds that a separate evaluation is 
not warranted for the surgical scar.  While an August 2005 
record notes flexion at the waist was restricted due to scar 
tissue, the November 2004 VA examination report notes no 
limitation of function due to the four-inch well-healed 
midline scar.  Regardless, and to the extent that the April 
2005 VA examiner opined that the epidural scarring may be the 
etiology for his symptoms associated with his back 
disability, the 30 percent evaluation assigned for the lumbar 
spine disability contemplates limited motion, and as noted 
above, a separate evaluation has been assigned for 
neurological impairment.  In addition, on VA examination in 
November 2004, the well-healed midline scar noted in the 
lumbosacral region, measuring approximately four inches in 
length, was nontender to palpation, and there was no 
inflammation, edema, or keloid formation.  The Board notes 
that under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7801, a 10 percent evaluation is warranted for a scar 
that is deep or causes limited motion in area exceeding six 
square inches (39 sq. cm.).  Even assuming the scar causes 
limited motion, considering the April 2005 VA examination 
report noting the scar measured 9.5 cm, a separate rating 
would not be warranted.  The report also notes no tenderness 
over the scar or the paraspinal area.  

The preponderance of the evidence is against a rating in 
excess of 30 percent for the appellant's lumbar spine 
disability and against a rating in excess of 10 percent for 
right lower extremity radiculopathy and there is no doubt to 
be resolved.  Consequently, the benefits sought on appeal in 
regard to those issues are denied.  

As to the issue of entitlement to an extension of the 
previously assigned temporary total disability evaluation, 
beyond November 30, 2004, for a period of convalescence 
following lumbar spine surgery in July 2004, the Board notes 
that in his February 2005 notice of disagreement, the 
appellant stated that on examination in February 8, 2005, he 
was still recovering from back surgery, and thus, the 
temporary total evaluation should be extended beyond November 
30, 2004.  

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations provide as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  

Such total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

The total rating will be followed by an open rating 
reflecting the appropriate schedular evaluation; where the 
evidence is inadequate to assign the schedular evaluation, a 
physical examination will be scheduled prior to the end of 
the total rating period. 

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

As noted, in July 2004, the appellant underwent lumbar spine 
surgery involving an L5-S1 hemilaminectomy on the right side.  
The post-surgical report reflects that given his stable 
condition the day after surgery, he was to be discharged to 
home.  While he was advised not to do housework, not to 
drive, and to abstain from sexual activity and limit twisting 
and bending, permissible activities were noted to include 
walking, going up and down stairs, and lifting up to five 
pounds.  

The Board notes that while on VA examination in November 
2004, he complained of intermittent pain and that he used a 
back brace occasionally and it was noted that he had 
limitations due to his back surgery, he denied any recent 
periods of incapacitation requiring bed rest prescribed by a 
physician or hospitalization.  In addition, while loss of 
normal lumbar lordosis and decreased range of motion in the 
lumbar spine was noted, there is no competent evidence of 
postoperative residuals such as incompletely healed surgical 
wounds, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight-bearing prohibited), beyond November 
30, 2004.  A February 2005 VA record documents a steady, even 
gait and a lifetime lifting limit of 50 pounds was noted.  An 
August 2005 treatment record notes his report that pain in 
the right leg was much improved, that he was only taking 
muscle relaxers occasionally, and no signs or symptoms of a 
wound infection were noted.  His gait was noted to be steady 
and even.  Activity, such as short frequent walks with rest 
breaks and no lifting over five pounds, was contemplated.  To 
the extent that a May 2005 record notes he was unemployed due 
to back pain, there is no competent evidence establishing 
that he met the criteria of 38 C.F.R. §  4.30 after November 
30, 2004.  

The Board finds that an extension beyond November 30, 2004 
for a temporary total evaluation is not warranted.  The 
appellant is competent to report his symptoms.  The Board has 
accorded more probative value to the objective medical 
evidence in this case.  There is no competent evidence of 
medical restriction in regard to working, beyond November 30, 
2004.  Accordingly, an extension of the temporary total 
evaluation under 38 C.F.R. § 4.30 for convalescence following 
lumbar spine surgery in July 2004 is not extended beyond 
November 30, 2004.

The preponderance of the evidence is against an extension of 
a temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence following lumbar spine surgery in July 2004 and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Lastly, the Board finds that the evidence does not show that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  An April 2004 VA treatment record notes that he 
had not been instructed to be off of work and could stop 
muscle relaxants if such interfered with his employment.  He 
testified that he had not had surgery on the right ankle.  
Transcript at 1 (2006).  In addition, while he was 
hospitalized in July 2004 in association with lumbar spine 
surgery, such does not constitute frequent hospitalization.  


ORDER

A 20 percent evaluation for residuals of right ankle sprains 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits..

An evaluation in excess of 30 percent for lumbosacral 
degenerative disc disease with a scar, status post 
discectomy, is denied.  

An evaluation in excess of 10 percent for right lower 
extremity radiculopathy is denied.

Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 beyond November 30, 2004, based on the 
need for convalescence following lumbar spine surgery is 
denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


